IR BIOSCIENCES HOLDINGS, INC. 4021 North 75th Street Suite 201 Scottsdale, Arizona 85251 June 21, 2007 VIA EDGAR AND FEDERAL EXPRESS Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, North East Washington, D.C. 20549 Attn: Goldie Walker Re: IR BioSciences Holdings, Inc. Amendment No. 1 to Registration Statement on Form SB-2/A File No: 333-143756 Form AW Application for Withdrawal Dear Ms. Walker: Pursuant to the request made by your office, please accept this as the above registrant's application for withdrawal of the above Amendment No. 1 to the Registration Statement filed on June 19, 2007.The purpose of withdrawal is that the above Amendment No. 1 to Registration Statement should be filed as a new Registration Statement not an Amendment.We will re-file a new Registration Statement today. Sincerely, IR BioSciences Holdings, Inc. /s/ Michael K. Wilhelm Name: Michael K. Wilhelm Title: Chief Executive Officer
